DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 12 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a first electrode of the storage capacitor includes a part of the bottom gate electrode, wherein one of the first source region and the first drain region is in contact with the bottom gate electrode in a contact hole in the bottom gate insulating layer, and wherein capacitance per unit area of the bottom gate insulating film is smaller than capacitance per unit area of the top gate insulating film as recited in claim 1, 
a first electrode of the storage capacitor includes a part of the bottom gate electrode, wherein one of the first source region and the first drain region is in contact with the bottom gate electrode in a contact hole in the bottom gate insulating layer, and wherein each of the first channel region and the second channel region consists of a lower layer having a lower electron mobility and an upper layer having a higher electron mobility as recited in claim 10, 
a first electrode of the storage capacitor includes a part of the bottom gate electrode, wherein one of the first source region and the first drain region is in contact with the bottom gate electrode in a contact hole in the bottom gate insulating layer, and wherein each of the first channel region and the second channel region consists of a lower layer and an upper layer having different composition ratios or different constituent elements from each other as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue 
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826